      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 1 of 17 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

EMILY LEWIS, individually and on                       )
behalf of a class of similarly situated individuals,   )
                                                       )
                               Plaintiff,              )
                                                       )
                       v.                              )        No.
                                                       )
SANOFI-AVENTIS U.S., LLC                               )
a Delaware Corporation,                                )
                                                       )
                               Defendant.              )

                                 CLASS ACTION COMPLAINT

       Plaintiff Emiley Lewis brings this Class Action Complaint and Demand for Jury Trial

against Sanofi-Aventis U.S., LLC (“Defendant” or “Sanofi”) on her own behalf, and on behalf of

a Class of individuals who purchased Defendant’s “Maximum Strength Selsun Blue” brand of

anti-dandruff shampoo to seek redress for Defendant’s false, misleading, and deceptive advertising

of its products. On behalf of herself and the proposed class of individuals who purchased

Defendant’s Selsun Blue products, Plaintiff seeks damages, restitution and injunctive relief against

Defendant for selling personal hair care product that did not provide the benefits advertised and in

fact contained harmful chemicals that instead caused further scalp irritation and hair loss. Plaintiff,

for her Class Action Complaint, alleges as follows upon personal knowledge as to herself and her

own acts and experiences, and as to all other matters, upon information and belief, including

investigation conducted by her attorneys.

                                   NATURE OF THE ACTION

       1.      Defendant manufactures and distributes a line of anti-dandruff shampoo under the

“Selsun Blue” brand that is sold in thousands of retail stores across the country.
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 2 of 17 PageID #:2




        2.     Defendant advertises that its Maximum Strength Selsun Blue shampoo products

provide a number of benefits for consumers, including featuring directly on the product labeling

that they provide “Antidandruff” treatment, and “Helps Prevent and Eliminate Itchy Scalp &

Visible Flakes.”

        3.     However, despite the express representations made by Defendant, Defendant’s

Maximum Strength Selsun Blue products all contain a toxic chemical, DMDM hydantoin

(“DMDM”), which is a “formaldehyde donor” that can actually cause further scalp irritation and/or

hair loss.

        4.     Furthermore, Defendant’s Maximum Strength Selsun Blue products all contain

selenium sulfide, a key ingredient used to combat dandruff. Like DMDM, selenium sulfide is also

known to cause hair damage and hair loss.

        5.     Plaintiff, like other consumers nationwide, purchased Defendant’s Maximum

Strength Selsun Blue products based on the express representations that they could safely reduce

dandruff and scalp irritation, only to experience further scalp irritation and hair loss from using the

products.

        6.     Nowhere did Defendant disclose to Plaintiff and other purchasers of its Maximum

Strength Selsun Blue products that its products contained chemical compounds that could

exacerbate scalp irritation and/or cause hair loss. Had Defendant accurately disclosed such

information, Plaintiff and the other members of the Class would not have purchase Defendant’s

products, or paid significantly less for them.

        7.     Plaintiff brings this action on behalf of herself and other similarly situated

consumers to obtain redress for those who purchased the falsely advertised Selsun Blue products

from Defendant.


                                                  2
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 3 of 17 PageID #:3




                                             PARTIES

       8.      Plaintiff Emiley Lewis is a natural person and a citizen of Illinois.

       9.      Defendant Sanofi-Aventis U.S., LLC is a privately held company, incorporated in

Delaware, with its U.S. headquarters located in New Jersey. Defendant sells thousands of personal

care, cosmetics, and pharmaceutical products across the world, including throughout North

America, including in Illinois, and distributes, advertises, and sells its Selsun Blue shampoo

products to thousands of consumers in Illinois and elsewhere across the nation in retail stores such

as Jewel-Osco, Walgreens, and Walmart.

                                   JURISDICTION AND VENUE

       10.     This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) and (d), because (i)

at least one member of the putative class is a citizen of a state different from any Defendant, (ii)

the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none of

the exceptions under that subsection apply to the instant action.

       11.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in Illinois and because a substantial part of the events giving rise to Plaintiff’s claim

occurred in Illinois, as Defendant advertised its Selsun Blue products to Plaintiff in Illinois, and

Plaintiff purchased Defendant’s Selsun Blue products in Illinois.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 (b) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District, as

Defendant advertised its Selsun Blue products to Plaintiff in this District, and Plaintiff purchased

the Selsun Blue products at issue in this District.




                                                  3
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 4 of 17 PageID #:4




                                    COMMON FACTUAL ALLEGATIONS

       13.     As many as 50 million people in America suffer from dandruff – flaking of the skin

on the scalp – and spend over $300 million on personal care products and treatments for the

condition.1

       14.     Capitalizing on this massive market, Defendant markets and sells its Maximum

Strength Selsun Blue brand of shampoos as an “Antidandruff Shampoo” that “Helps Prevent and

Eliminate Itchy Scalp & Visible Flakes.” As shown below, Defendant makes these representations

directly on its product labeling.




1
   See www.ncbi.nlm.nih.gov/pmc/articles/PMC3129121/# (accessed 1/29/2021); see also
www.mayoclinic.org/diseases-conditions/dandruff/symptoms-causes/syc-20353850 (accessed
1/29/2021).
                                            4
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 5 of 17 PageID #:5




       15.     However, Defendant’s claims regarding its products’ ability to treat dandruff and

scalp itch fail to disclose that its Maximum Strength Selsun Blue products contain ingredients that

can actually exacerbate scalp itch and irritation, and even cause hair loss.

       16.     Specifically, one of the key ingredients in Defendant’s Maximum Strength Selsun

Blue products is Selenium Sulfide. Completely undisclosed by Defendant is that Selenium Sulfide

is well known to cause increased scalp irritation and, critically, hair loss.2


2
     See https://medlineplus.gov/druginfo/meds/a682258.html; www.mayoclinic.org/drugs-
supplements/selenium-sulfide-topical-route/precautions/drg-20065908?p=1; Effect of Selenium
Sulfide Suspension on Hair Root, 35:2 JOURNAL OF INVESTIGATIVE DERMATOLOGY, at 65–67
(1960) (available at sciencedirect.com/science/article/pii/S0022202X1549428X).
                                                5
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 6 of 17 PageID #:6




       17.     Furthermore, Defendant’s Maximum Strength Selsun Blue products contain the

preservative DMDM hydantoin, which is a chemical that slowly releases formaldehyde. While

“DMDM hydantoin” is a chemical that the average consumer would have no knowledge of or be

able to recognize, most consumers do know what “formaldehyde” is and that it is a toxic chemical.

       18.     Indeed, studies have shown that DMDM hydantoin can cause skin irritation and

that as much as 8% of the population have an allergic reaction to skin care products containing

formaldehyde.3

       19.     In fact, recognizing the dangers posed by formaldehyde, the European Union has

gone so far as to ban all use of formaldehyde in cosmetics products.4

       20.     As evidenced by the significant number of complaints voiced about Defendant’s

Selsun Blue products, Defendant’s use of these two chemicals has caused thousands of consumers

to suffer from increased skin irritation and hair loss. Just a handful of actual reviews left on

Amazon.com make clear that Defendant’s products do not provide the benefits promised and can

actually cause harm:

               1 star: Stephanie Hutzler
               Removed my dandruff but at the cost of extreme damage to my hair. It dried it out
               and would fall out in shower. I lost so much hair until I realized this was the culprit.
               A hair dresser examined my hair and said I had breakage all over.

               1 star: Lisa B.
               UPDATE hair breaking and falling out excessively!
               After the second use my hair began breaking and falling out and stopped growing
               back.

               1 star: Amazon Customer
               Made condition worse. After using it made my scalp so raw and itchy it kept me up
               at night.


3
  See North American Contact Dermatitis Group Patch Test Results 2013-2014, DERMATITIS
28(1), 33–46 (available at https://pubmed.ncbi.nlm.nih.gov/27775967/),
4
  See https://echa.europa.eu/cosmetics-prohibited-substances/-/legislationlist/details/EU-
COSM_PROD-ANX_II_PROHIB-100.000.002-VSK-5C0FE8.
                                                6
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 7 of 17 PageID #:7




                1 star: Mark
                …One unfortunate side effect, however, is it caused my hair to start thinning within
                4 months of use. Apparently, I’m not alone and this is a problem with more people
                than myself if you do an internet search. The bottle recommends you use at LEAST
                twice a week. Not ONLY twice a week…. At LEAST. Meaning it is assumed you
                can use it more than twice a week and not experience unforeseen side effects like
                your hair falling out…

        21.     Critically, despite knowing that DMDM and Selenium Sulfide can cause scalp

irritation and hair loss, and that thousands of customers purchasing its Maximum Strength Selsun

Blue products have experienced these issues, Defendant fails to disclose any warning or notice to

consumers about these chemicals or that these products might not be able to safely provide the

benefits specifically advertised.

        22.      Plaintiff, as well as other consumers nationwide, reasonably relied on Defendant’s

representations that its Maximum Strength Selsun Blue products would safely and effectively

relieve dandruff and dry scalp. More importantly, Plaintiff, like other consumers nationwide who

purchased Defendant’s products reasonably believed that Defendant’s Maximum Strength Selsun

Blue products did not have any known side effects or contain any chemicals that might cause

further scalp irritation or hair loss.

        23.     Plaintiff, as well as other consumers nationwide who purchased Defendant’s

Maximum Strength Selsun Blue products would not have purchased them or would have paid

materially less for them had they known that they contained chemicals that are known to cause

scalp irritation and hair loss, and have suffered damages as a result of Defendant’s misconduct.

                                  FACTS SPECIFIC TO PLAINTIFF

        24.     In September 2020 Plaintiff visited a Jewel-Osco retail location in Chicago Illinois

to purchase, among other products, a shampoo to help eliminate her dry scalp and dandruff.



                                                 7
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 8 of 17 PageID #:8




        25.     Plaintiff compared various shampoo products before she chose to purchase

Defendant’s Maximum Strength Selsun Blue Moisturizing shampoo.

        26.     Plaintiff chose to purchase Defendant’s Maximum Strength Selsun Blue

Moisturizing shampoo specifically based on Defendant’s representations that it “Helps Prevent

and Eliminate Itchy Scalp & Visible Flakes” and would be “moisturizing.”

        27.     Plaintiff also reviewed the back panel of Defendant’s product and did not see any

warnings, notices, or disclosures that the shampoo could cause further skin irritation, hair loss, or

that it contained formaldehyde. As such, Plaintiff, like the thousands of other consumers who

purchased Defendant’s maximum strength Selsun Blue products, reasonably believed that

Defendant’s products were safe, would work as advertised, and could not cause any adverse

reaction.

        28.     Following Defendant’s instructions on the back of the product that “for best results,

use at least twice a week.” Plaintiff began to use Defendant’s Maximum Strength Selsun Blue

Moisturizing shampoo twice a week for approximately four months.

        29.     Contrary to the representations made by Defendant, Plaintiff’s dry scalp did not go

away, and in fact her scalp became more irritated.

        30.     Furthermore, Plaintiff’s hair became dry, brittle, and began to easily break off,

causing Plaintiff substantial hair loss.

        31.     Once Plaintiff realized that Defendant’s product was causing her increased scalp

irritation and hair loss Plaintiff stopped using the product, and soon thereafter stopped

experiencing hair loss.

        32.     Plaintiff and the other members of the Class were deceived and misled by

Defendant’s claims regarding its Maximum Strength Selsun Blue products that they would treat


                                                  8
      Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 9 of 17 PageID #:9




dry scalp and dandruff and were safe to use and did not contain any chemicals that may exacerbate

scalp irritation or cause hair loss. These claims were a material factor that influenced Plaintiff’s

and the other members of the Class’ decision to purchase Defendant’s Maximum Strength Selsun

Blue products and Plaintiff and the other members of the Class would not have purchased such

products had they known that Defendant’s claims regarding the efficacy and safety of its products

were false.

       33.     As a result, Plaintiff and the other members of the Class have been damaged by

their purchases of Defendant’s Maximum Strength Selsun Blue products and have been deceived

into purchasing a product that they believed would be capable of safely providing the benefits

claimed on the product packaging and advertising when in fact, it could not, and even posed an

undisclosed risk of harm.

       34.     Defendant has received significant profits from the false marketing and sale of its

Maximum Strength Selsun Blue products.

                               CLASS ACTION ALLEGATIONS

       35.     Plaintiff brings this action on behalf of herself and a Class and Subclass, defined as

follows:

       (i)     The Class: All persons in the United States who purchased any of Defendant’s

               Maximum Strength Selsun Blue products within the applicable statute of

               limitations within the United States.

       (ii)    The Illinois Subclass: All persons in the United States who, within three years prior

               to the commencement of this action, purchased any of Defendant’s Maximum

               Strength Selsun Blue products at any retail store located in Illinois.




                                                 9
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 10 of 17 PageID #:10




         36.   Plaintiff will fairly and adequately represent and protect the interests of the other

members of the Class and Subclass. Plaintiff has retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiff and her counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class and Subclass, and

have the financial resources to do so. Neither Plaintiff nor her counsel has any interest adverse to

those of the other members of the Class and Subclass.

         37.   Absent a class action, most members of the Class and Subclass would find the cost

of litigating their claims to be prohibitive and would have no effective remedy. Unless the Class

and Subclass is certified, Defendant will retain the monies it received from the members of the

Class and Subclass as a result of its unfair and deceptive conduct.

         38.   The class treatment of common questions of law and fact is also superior to multiple

individual actions or piecemeal litigation in that it conserves the resources of the courts and the

litigants and promotes consistency and efficiency of adjudication.

         39.   Defendant has acted and failed to act on grounds generally applicable to Plaintiff

and the other members of the Class and Subclass, requiring the Court’ imposition of uniform relief

to ensure compatible standards of conduct toward the members of the Class and Subclass, and

making injunctive or corresponding declaratory relief appropriate for the Class and Subclass as a

whole.

         40.   Plaintiff’s claims are typical of the claims of the other members of the Class and

Subclass as Plaintiff and the other members of the Class and Subclass have all suffered harm and

damages as a result of Defendant’s unlawful and wrongful practice of falsely advertising the

benefits of its Maximum Strength Selsun Blue products and withholding information regarding

the chemicals contained within its products and their potential harmful effects.


                                                10
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 11 of 17 PageID #:11




       41.      There are many questions of law and fact common to the claims of Plaintiff and the

other members of the Class and Subclass, and those questions predominate over any questions that

may affect individual members of the Class and Subclass. Common questions for the Class and

Subclass include, but are not limited to, the following:

       (a)      Whether Defendant advertised and/or warranted that its Maximum Strength Selsun
                Blue products would relieve dry scalp and dandruff;

       (b)      Whether Defendant advertised and/or warranted that its Maximum Strength Selsun
                Blue Products would be safe to use and would not cause increased scalp irritation
                and/or hair loss;

       (c)      Whether Defendant’s advertising of its Maximum Strength Selsun Blue products
                was false or misleading;

       (d)      Whether Defendant’s conduct violates public policy;

       (e)      Whether Defendant’s conduct violated the Illinois Consumer Fraud Act and other
                such similar statutes;

       (f)      Whether as a result of Defendant’s misrepresentations of material facts related to
                its Maximum Strength Selsun Blue products, Plaintiff and the other members of the
                Class and Subclass have suffered ascertainable monetary losses;

       (g)      Whether Plaintiff and the other members of the Class and Subclass are entitled to
                monetary and/or restitutionary and/or injunctive relief or other remedies, and, if
                so, the nature of such remedies.

                                               COUNT I
                             For Violations of Consumer Protection Laws
                               (on behalf of the Class and the Subclass)

       42.      Plaintiff hereby incorporates the above allegations by reference as though fully set

forth herein.

       43.      The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

502/1 et seq. (“ICFA”), as well as other materially identical consumer fraud statutes enacted by

states throughout the country, prohibit deceptive acts and practices in the sale of products such as

Defendant’s Maximum Strength Selsun Blue products.

                                                 11
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 12 of 17 PageID #:12




       44.     Plaintiff and the other members of the Class and Subclass are “consumers” or

“persons,” as defined under the ICFA and other states’ consumer protection laws.

       45.     Defendant’s conduct as alleged herein occurred in the course of trade or commerce.

       46.     Defendant’s actions in affirmatively representing that its Maximum Strength

Selsun Blue products can safely treat dry scalp and reduce dandruff when the products sold in fact

contained harmful chemicals that can further irritate the scalp and cause hair loss offends public

policy, has caused and continues to cause substantial injury to consumers, and constitutes an unfair

and deceptive trade practice.

       47.     Upon information and belief, and given the fact that Defendant manufactures its

Maximum Strength Selsun Blue products and creates the product labeling and advertising featured

on them, Defendant knew or should have known at all relevant times that its Maximum Strength

Selsun Blue products contained harmful chemicals that did not relieve dry scalp and reduce

dandruff as represented and advertised and in fact could cause further scalp irritation and even hair

loss, but Defendant nonetheless continued to advertise and sell its Maximum Strength Selsun Blue

products using such false representations and without disclosing the potentially harmful effects of

the chemicals contained in them.

       48.     Defendant intended for consumers to rely on its representations regarding the safety

and efficacy of its Maximum Strength Selsun Blue products when choosing them. Personal care

products such as Defendant’s Maximum Strength Selsun Blue products are specifically marketed

and sold based on representations made on their packaging and labeling regarding their safety and

efficacy, and consumers rely on such representations to make an informed decision as to whether

the products they purchase will be effective for them and safe to use.




                                                 12
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 13 of 17 PageID #:13




       49.      Plaintiff and the other members of the Class and Subclass did reasonably rely on

Defendant’s misrepresentations in choosing to purchase its Maximum Strength Selsun Blue

products and would not have purchased the products they bought, or would have paid materially

less for them, had Defendant not made the false and deceptive claims regarding their ability to

relieve dry scalp and reduce dandruff safely and had Defendant not withheld information regarding

the harmful chemicals contained in them.

       50.      As a direct and proximate cause of Defendant’s deceptive and unfair trade practices,

Plaintiff and the other members of the Class and Subclass suffered actual damages, including

monetary losses for the purchase price of Defendant’s Maximum Strength Selsun Blue products

which did not provide the benefits specifically advertised on their product packaging and labeling

and in fact contained chemicals that could cause harm.

       51.      Defendant’s conduct is in violation of the ICFA and other states’ consumer

protection laws, and pursuant to 815 ILCS 505/10a and other such states’ consumer protection

laws, Plaintiff and the other members of the Class and Subclass are entitled to damages in an

amount to be proven at trial, reasonable attorney’s fees, injunctive relief prohibiting Defendant’s

unfair and deceptive advertising going forward, and any other penalties or awards that may be

appropriate under applicable law.

                                               COUNT II
                                      Breach of Express Warranty
                                  (on behalf of the Class and Subclass)

       52.      Plaintiff hereby incorporates the above allegations by reference as though fully set

forth herein.

       53.      Through its product labeling and advertising, including specifically that the

Maximum Strength Selsun Blue products purchased by Plaintiff and the other members of the


                                                 13
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 14 of 17 PageID #:14




Class and Subclass would “Help[] Prevent and Eliminate Itchy Scalp & Visible Flakes,” Defendant

expressly warranted to Plaintiff and the other members of the Class that its Maximum Strength

Selsun Blue products were capable of safely eliminating “itchy scalp” and reduce “visible flakes”

and did not contain chemicals that would further irritate scalp skin or increase visible flakes.

       54.      These affirmations of fact and promises regarding its Maximum Strength Selsun

Blue products were part of the basis of the bargain between Defendant and Plaintiff and the other

members of the Class. Plaintiff and the other members of the Class would not have purchased

Defendant’s Maximum Strength Selsun Blue products, or would have paid materially less for

them, had they known that these affirmations and promises were false and that Defendant’s

Maximum Strength Selsun Blue products contained chemicals that can actually increase scalp

dryness and visible flakes.

       55.      Defendant breached the express warranties it represented about its Maximum

Strength Selsun Blue products and their qualities because, as set forth above, the Maximum

Strength Selsun Blue products purchased by Plaintiff and the other members of the Class contained

harmful chemicals that were capable of increasing scalp irritation and visible flakes.

       56.      As a direct and proximate result of Defendant’s breach of its express warranties,

Plaintiff and the members of the Class have been damaged in an amount to be determined at trial.

                                                 COUNT III
                              Violation of the Magnusson-Moss Warranty Act
                                    (on behalf of the Class and Subclass)

       57.      Plaintiff hereby incorporates the above allegations by reference as though fully set

forth herein.

       58.      Plaintiff and the other members of the Class are consumers as defined in 15 U.S.C.

§ 2301(3).


                                                 14
         Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 15 of 17 PageID #:15




           59.   Defendant is a supplier and warrantor as defined in 15 U.S.C. § 2301(4)–(5).

           60.   Defendant’s Maximum Strength Selsun Blue products are a consumer product as

defined in 15 U.S.C. § 2301(1).

           61.   The Magnusson-Moss Warranty Act allows consumers to pursue a civil action

against sellers of consumer products for failure to comply with any written warranties represented

about the product sold.

           62.   Defendant’s advertising and representations on its product packaging that its

Maximum Strength Selsun Blue products “Help[] Prevent and Eliminate Itchy Scalp & Visible

Flakes, constitutes a written warranty.

           63.   Defendant breached the written warranties it represented regarding its Maximum

Strength Selsun Blue products and their qualities because Defendant’s Maximum Strength Selsun

Blue products do not conform to Defendant’s affirmations and promises described above, as they

contain harmful chemicals that can increase scalp itch and visible flakes.

           64.   Defendant manufactures, sells, and markets its Maximum Strength Selsun Blue

products and therefore knew or should have known that its Maximum Strength Selsun Blue

products did not possess the qualities it represented in its written warranties.

           65.    Plaintiff and the other members of the Class would not have purchased Defendant’s

Maximum Strength Selsun Blue products had they known that the products did not possess the

qualities represented in Defendant’s written warranties.

           66.   As a direct and proximate result of Defendant’s breach of its written warranties,

Plaintiff and the other members of the Class have been damaged in an amount to be determined at

trial.




                                                 15
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 16 of 17 PageID #:16




                                                 COUNT IV
                                            Unjust Enrichment
                                    (on behalf of the Class and Subclass)

       67.     Plaintiff hereby incorporates the allegations set forth in Paragraphs 1–66 above.

       68.     Plaintiff and the other members of the Class conferred a benefit on Defendant by

purchasing its Maximum Strength Selsun Blue products.

       69.     It is inequitable and unjust for Defendant to retain the revenues obtained from

Plaintiff’s and the other Class members’ purchases of Defendant’s Maximum Strength Selsun Blue

products because Defendant misrepresented the benefits and harmful chemicals inside of its

Maximum Strength Selsun Blue products and Plaintiff and the other members of the Class would

not have purchased Defendant’s Maximum Strength Selsun Blue products had Defendant not made

these misrepresentations.

       70.     Accordingly, because Defendant will be unjustly enriched if it is allowed to retain

such funds, Defendant must pay restitution to Plaintiff and the other Class members in the amount

which Defendant was unjustly enriched by each of their purchases of Defendant’s Maximum

Strength Selsun Blue products.

       WHEREFORE, Plaintiff, on behalf of herself and the Class and Subclass, prays for the

following relief:

               1.        An order certifying the Class and Subclass as defined above;

               2.        An award of actual or compensatory damages, or, in the alternative,
                         disgorgement of all funds unjustly retained by Defendant as a result of its
                         unfair and deceptive sales practices;

               3.        An award of reasonable attorney’s fees and costs; and

               4.        Such further and other relief the Court deems reasonable and just.

                                           JURY DEMAND
                    Plaintiff requests trial by jury of all claims that can be so tried.
                                                    16
    Case: 1:21-cv-00616 Document #: 1 Filed: 02/03/21 Page 17 of 17 PageID #:17




Dated: February 3, 2021                          EMILY LEWIS, individually and on behalf of a
                                                 class of similarly situated individuals

                                                 /s/ Eugene Y. Turin
                                                 One of Plaintiff’s Attorneys


Eugene Y. Turin
McGuire Law, P.C.
55 W. Wacker Dr., 9th Fl.
Chicago, IL 60601
Tel: (312) 893-7002
eturin@mcgpc.com

Attorneys for Plaintiff and the putative Class




                                                   17
